COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-06-225-CV
 
MITX,
LTD., WHITE RENO INVESTORS, LTD.,                        APPELLANTS
AND
WELLS RENO INVESTORS, LTD.                                                      
 
                                                   V.
 
GORDON
S. SWIFT CONSULTING ENGINEER, INC.                       APPELLEE
 
                                               ----------
            FROM
THE 236TH DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellants= Amended
Notice Of Dismissal Of Appeal.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See TEX. R. APP. P.
42.1(a)(2), 43.2(f).
Costs of the appeal shall be paid by the
appellants, for which let execution issue. 
See Tex. R. App. P. 43.4.
PER CURIAM
PANEL D:   HOLMAN, GARDNER, and WALKER, JJ.
 




DELIVERED:  September 21, 2006




[1]See Tex. R. App. P. 47.4.